Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3 and 6 of current application 17357082 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 7, 2, 3 and 4 of U.S. Patent No. 11005588 in view of Tan (US 2016/0246008). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons laid out below.

The following is an example of how Claim 1 of the instant application and Claims 1 and 7 of the US Patent 11005588 are claiming common subject matter.

Claim 1 of the instant application
A wavelength-division multiplexing (WDM) assembly, comprising: 

a first common port configured for optical communication of a first multiplexed signal comprising a first signal component and a second signal component; 
a first channel set including: a first channel port configured for optical communication of the first signal component of the first multiplexed signal; a second channel port configured for optical communication of the second signal component of the first multiplexed signal;
at least one first routing surface having a first passband, the at least one first routing surface being configured to: reflect the first signal component of the first multiplexed signal; and pass the second signal component of the first multiplexed signal; 


and at least one second routing surface configured to reflect the second signal component of the first multiplexed signal back through the at least one first routing surface; 




wherein the first common port, the at least one first routing surface, the at least one second routing surface, and the second channel port of the first channel set are configured to define a first optical signal path in a first signal plane; 



wherein the second common port, the at least one first routing surface, the at least one second routing surface, and the second channel port of the second channel set are Page 40 of 48Attorney Docket No.: HI20-070 US configured to define a second optical signal path in a second signal plane parallel to and offset from the first signal plane; 

wherein the at least one first routing surface is positioned in the first optical signal path between the first common port and the at least one second routing surface, and between the at least one second routing surface and the second channel port of the first channel set; 

and wherein the at least one first routing surface is positioned in the second optical signal path between the second common port and the at least one second routing surface, and between the at least one second routing surface and the second channel port of the second channel set.







a second common port configured for optical communication of a second multiplexed signal comprising a first signal component and a second signal component; 
a second channel set including: a first channel port configured for optical communication of the first signal component of the second multiplexed signal; and a second channel port configured for optical communication of the second signal component of the second multiplexed signal;
the at least one first routing surface being configured to reflect the first signal component of the second multiplexed signal and pass the second signal component of the second signal component of the second multiplexed signal
and at least one second routing surface configured to reflect the second signal component of the second multiplexed signal back through the at least one first routing surface
Claim 1 of the US Patent 11005588
A wavelength-division multiplexing (WDM) assembly, comprising: 
a first common port configured for optical communication of a first multiplexed signal comprising a first signal and a second signal; 

a first channel set including a first channel port configured for optical communication of the first signal and a second channel port configured for optical communication of the second signal; 


a first WDM filter that includes a first routing surface and a first transmissive surface opposite the first routing surface, wherein the first routing surface has a first passband, the first routing surface being configured to reflect the first signal of the first multiplexed signal and pass the second signal of the first multiplexed signal; 
at least one second WDM filter that includes at least one second routing surface and a second transmissive surface opposite the at least one second routing surface, wherein the second transmissive surface is positioned proximate to the first routing surface, and wherein the at least one second routing surface is configured to reflect the second signal of the first multiplexed signal back through the first routing surface; 
wherein the first common port, the first routing surface, the at least one second routing surface, and the second channel port are configured to define an optical signal path, wherein the first transmissive surface is positioned in the optical signal path between the first common port and the first routing surface, 









wherein the first routing surface is positioned in the optical signal path between the first common port and the at least one second routing surface, and between the at least one second routing surface and the second channel port, 

and wherein: a first thickness of the first WDM filter between the first transmissive surface and the first routing surface is greater than a second thickness of the at least one second WDM filter between the second transmissive surface and the at least one second routing surface, and the second thickness of the at least one second WDM filter is configured to define a pitch between signal paths of the first signal and the second signal exiting the first routing surface.

Claim 7 of the US Patent 11005588
The WDM assembly of claim 1, further comprising: a second common port configured for optical communication of a second multiplexed signal comprising a first signal and a second signal; and 
a second channel set including a first channel port configured for optical communication of the first signal of the second multiplexed signal and a second channel port configured for optical communication of the second signal of the second multiplexed signal; 

wherein the first routing surface is further configured to reflect the first signal of the second multiplexed signal and pass the second signal of the second multiplexed signal; and 

wherein the at least one second routing surface is further configured to reflect the second signal of the second multiplexed signal back through the first routing surface.


Claim 1 of the present application is a broader version of claims 1 and 7 of US patent 11005588, but the patent claim does not expressively teach (as underlined) “and wherein the at least one first routing surface is positioned in the second optical signal path between the second common port and the at least one second routing surface, and between the at least one second routing surface and the second channel port of the second channel set”, but claim 7 of the patent states “a second common port configured for optical communication of a second multiplexed signal comprising a first signal and a second signal; and a second channel set including a first channel port configured for optical communication of the first signal of the second multiplexed signal and a second channel port configured for optical communication of the second signal of the second multiplexed signal; wherein the first routing surface is further configured to reflect the first signal of the second multiplexed signal and pass the second signal of the second multiplexed signal; and wherein the at least one second routing surface is further configured to reflect the second signal of the second multiplexed signal back through the first routing surface” i.e. the first routing surface reflects the first signal of the second multiplexed signal and passes the second signal of the second multiplexed signal. It is thus evident from claim 7 of the patent that the first routing surface is positioned in the optical path between the second common port and the second routing surface and between the second routing surface and the second channel port of the second channel set.
Furthermore, claims 1 and 7 of US patent 11005588 doesn’t teach “wherein the second common port, the at least one first routing surface, the at least one second routing surface, and the second channel port of the second channel set are Page 40 of 48Attorney Docket No.: HI20-070 US configured to define a second optical signal path in a second signal plane parallel to and offset from the first signal plane”
However, Tan in a similar field of invention, teaches a demultiplexer (Fig. 2, demultiplexer 230) wherein the second common port (Fig. 2, second common port 150-4; paragraph [0019]), at least one first routing surface (Fig. 2, first routing surface 235), at least one second routing surface (Fig. 2, second routing surface 240), and second channel port of the second channel set (Fig. 2, second channel ports at 220 for wavelengths carried by common port 150-4) are Page 40 of 48Attorney Docket No.: HI20-070 US configured to define a second optical signal path in a second signal plane parallel to and offset from the first signal plane (Fig. 2, second signal path from common port 150-4 is parallel and offset from the first signal path of common port 150-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the second common port taught by Patent 11005588 and incorporate the second common port positioning as taught by Tan in order to increase bandwidth density (Tan: paragraph [0008]).

Regarding claim 2 of the present application is taught by claim 2 of the U.S. patent 11005588 and is also rejected.
Regarding claim 3 of the present application is taught by claim 3 of the U.S. patent 11005588, and is also rejected.
Regarding claim 6 of the present application is taught by claim 4 of the U.S. patent 11005588, and is also rejected.

Claims 16, 17, 18 and 20 of current application 17357082 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 10, 11, 12 and 13 of U.S. Patent No. 11005588 in view of Tan (US 2016/0246008). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons laid out below.

The following is an example of how Claim 16 of the instant application and Claim 10 of the US Patent 11005588 are claiming common subject matter.


Claim 16 of the instant application
A method of using a wavelength-division multiplexing (WDM) assembly, comprising: routing, along a first optical signal path in a first signal plane, a first multiplexed signal from a first common port to a first channel set by: propagating, from a first common port, the first multiplexed signal comprising a first signal component and a second signal component; 
reflecting the first signal component of the first multiplexed signal off at least one first routing surface having a first passband to a first channel port of a first channel set; 

passing the second signal component of the first multiplexed signal through the at least one first routing surface; 
reflecting, off at least one second routing surface, the second signal component of the first multiplexed signal passed through the at least one first routing surface; and 
passing the second signal component of the first multiplexed signal reflected from the at least one second routing surface through the at least one first routing surface to a second channel port of the first channel set; and routing, along a second optical signal path in a second signal plane parallel to and offset from the first signal plane, a second multiplexed signal from a second common port to a second channel set 
by: propagating, from a second common port, the second multiplexed signal comprising a first signal component and a second signal component; 
reflecting the first signal component of the second multiplexed signal off the at least one first routing surface having the first passband to a first channel port of a second channel set; 
passing the second signal component of the second multiplexed signal through the at least one first routing surface; Page 46 of 48Attorney Docket No.: HI20-070 US 
reflecting, off the at least one second routing surface, the second signal component of the second multiplexed signal passed through the at least one first routing surface; and 
passing the second signal component of the second multiplexed signal reflected from the at least one second routing surface through the at least one first routing surface to a second channel port of the second channel set.
Claim 10 of the US Patent 11005588
A method of using a wavelength-division multiplexing (WDM) assembly, comprising: 



propagating, from a first common port, a first multiplexed signal comprising a first signal and a second signal; 

reflecting the first signal of the first multiplexed signal off a first routing surface having a first passband so that the first signal is directed to a first channel set including a first channel port; 
passing the second signal of the first multiplexed signal through the first routing surface; 
reflecting, off at least one second routing surface, the second signal that was passed through the first routing surface; and


passing the second signal reflected from the at least one second routing surface through the first routing surface to a second channel port; 







propagating, from a second common port, a second multiplexed signal comprising a first signal and a second signal; 

reflecting the first signal of the second multiplexed signal by the first routing surface having the first passband to a first channel port of a second channel set; 
passing the second signal of the second multiplexed signal through the first routing surface; 
reflecting, off the at least one second routing surface, the second signal of the second multiplexed signal passed through the first routing surface; and 
passing the second signal of the second multiplexed signal reflected from the at least one second routing surface through the first routing surface to a second channel port of the second channel set; 
reflecting, off at least one third routing surface, the first signal of the first multiplexed signal and the second signal of the first multiplexed signal; and passing the third signal of the first multiplexed signal through the at least one third routing surface.


Claim 16 of the present application is a broader version of claim 10 of US patent 11005588, but the patent claim does not expressively teach (as underlined) “routing, along a first optical signal path in a first signal plane, a first multiplexed signal from a first common port to a first channel set”, but claim 10 of the patent states “propagating, from a first common port, a first multiplexed signal comprising a first signal and a second signal; reflecting the first signal of the first multiplexed signal off a first routing surface having a first passband so that the first signal is directed to a first channel set including a first channel port” i.e. the multiplexed signal is routed along an optical signal path in a first signal plane from the first common port to the channel set. It is thus evident from claim 10 of the patent that the first multiplexed signal is routed along a first optical signal path in a first signal plane from a first common port to a first channel set.
Furthermore, claim 10 of US patent 11005588 doesn’t teach “routing, along a second optical signal path in a second signal plane parallel to and offset from the first signal plane, a second multiplexed signal from a second common port to a second channel set”
However, Tan in a similar field of invention, teaches a demultiplexer (Fig. 2, demultiplexer 230) which routes a second multiplexed signal from a second common port (Fig. 2, second common port 150-4; paragraph [0019]), to a second channel set (Fig. 2, second channel ports at 220 for wavelengths carried by common port 150-4) in a second signal plane parallel to and offset from the first signal plane (Fig. 2, second signal path from common port 150-4 is parallel and offset from the first signal path of common port 150-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the second common port taught by Patent 11005588 and incorporate the second common port positioning as taught by Tan in order to increase bandwidth density (Tan: paragraph [0008]).

Regarding claim 17 of the present application is taught by claim 11 of the U.S. patent 11005588 and is also rejected.
Regarding claim 18 of the present application is taught by claim 12 of the U.S. patent 11005588, and is also rejected.
Regarding claim 20 of the present application is taught by claim 13 of the U.S. patent 11005588, and is also rejected.

Allowable Subject Matter
Claim 15 is allowed over the prior arts of record.
Claims 1-14 and 16-20 would also be allowable after overcoming the Double Patenting rejection noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637